Citation Nr: 9913648	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for schizophrenia to 
include due to aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1956.  The veteran was honorably discharged.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the benefit sought.


REMAND

Preliminary review of the evidentiary record reflects that in 
a November 1997 statement with an attachment, the veteran 
indicated that relevant psychiatric treatment records were in 
the possession of the Third Judicial Circuit Court in 
Detroit, Michigan, which reflect examinations conducted at 
the Wayne County Jail.  The attachment, a letter from the 
above named court, reflects that the clinic reports are 
exempt from the Freedom of Information Act and thus, that 
office is prohibited from making the information directly 
available to the veteran.  However, the records are available 
through contact with his legal counsel or through direct 
contact with the courtroom to which the information was 
provided.  The veteran requested that the RO assist him in 
obtaining the records.  From a review of the case file and 
testimony from the June 1998 personal hearing, the veteran 
receives Social Security benefits for his psychiatric 
disorder.  Further review of the veteran's claims folder 
reveals VA outpatient records pertaining to the treatment of 
a psychiatric disorder, however, it does not appear that the 
RO sought the aforementioned clinic records or Social 
Security records.  If so, they are not associated with the 
claims file.  

Inasmuch as the veteran's November 1997 statement and 
testimony from his June 1998 personal hearing put the VA on 
notice of the existence of additional treatment records, 
those records should be obtained prior to the Board's 
appellate review of this case.  Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992)(duty to assist extends to 
obtaining and reviewing all pertinent records); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that the BVA 
is on constructive notice of all documents which are in the 
custody and control of this Department).

By a rating decision dated in May 1996, the RO denied the 
veteran's request to re-open his claim of entitlement to 
service connection for schizophrenic reaction, 
undifferentiated type.  The record reflects that the notice 
of decision and rating decision were re-mailed in June 1996.  
A timely appeal was not filed within the one year period 
following the date of mailing of the notification.  
38 U.S.C.A. § 7105(c) (West 1991).  The decision is final and 
new and material evidence must be submitted to re-open the 
veteran's claim.  38 C.F.R. § 3.156(a) (1998).  

In this regard, the United States Court of Appeals for the 
Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening a 
previously denied claim: "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin, 1 Vet. App. at 174.  In light of the 
holding in Hodge, the Board must apply the standard 
articulated in 38 C.F.R. § 3.156(a).  This standard focuses 
on whether the new evidence (1) bears directly and 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. Brown, 12 Vet. App. 1 (1998).

In applying the provisions of section 3.156(a), the Court 
also held that the two-step analysis outlined in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), has been replaced 
with a three-step test.  Winters v. West, 12 Vet. App. 203 
(1999) (explaining the holding in Elkins v. West, 12 Vet. 
App. 209 (1999)).  According to the Court, under the new 
Elkins/ Winters test, the Secretary has to first determine 
whether the appellant had presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary had to determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) was well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Secretary can then proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins and Winters, both supra.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's request to reopen his claim, the case 
is REMANDED to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his psychiatric disorder since 
December 1997, to include recent VA 
treatment records.  After having 
obtained the necessary authorizations, 
the RO is specifically requested to 
attempt to obtain any records 
pertaining to psychiatric treatment 
provided by the Wayne County Jail (in 
Detroit, Michigan); as well as any 
psychiatric file information received 
by and in the custody of the Wayne 
County Frank Murphy Hall of Justice, 
Third Judicial Circuit Court, Detroit 
Michigan; for whatever period of time 
the veteran was under the jurisdiction 
of the Wayne County Jail system.  
(See, Letter from Director of 
Psychiatric Clinic, Criminal Division, 
Third Judicial Circuit Court, dated 
November 5, 1997).  If the search 
requests produces negative results, 
the RO is requested to have the 
appropriate agency document such; the 
document should be associated with the 
case file.

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

3. The RO should determine whether, since 
the May 1996 rating decision, new and 
material evidence has been submitted 
to reopen the veteran's claim for 
service connection for schizophrenia 
to include due to aggravation, in 
accordance with the provisions of 
38 C.F.R. § 3.156(a), and in light of 
the Courts' jurisprudence in Hodge, 
Winters and Elkins, all supra.  

4. If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
containing the laws and regulations 
governing the finality of prior un-
appealed rating decisions and be given 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



